Title: To Thomas Jefferson from William Wirt, 11 June 1825
From: Wirt, William
To: Jefferson, Thomas


                        Dear Sir.
                        
                            Washington.
                            June 11. 1825.
                        
                    Doct. Caldwell, of the University of Transylvania, being on his way homeward from a short excursion to the North of us, and being desirous of paying his respects to you,  as he passes, is yet fearful that you may possibly not recollect him and has accepted the offer of this note of introduction, which I have much pleasure in giving him, both as it may contribute to the gratification of a gentleman of science and worth to whom I feel indebted both for pleasure and instruction, and as it affords me an opportunity of renewing to you the assurance of my respect and devotion.
                        Wm Wirt
                    